Citation Nr: 0406617	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-16 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The claims file shows that the appellant had active military 
service from June 1964 until September 1968.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for post-
traumatic stress disorder (PTSD).

The appellant did not request a hearing in this case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

For purposes of this remand, the Board shall focus upon VA's 
duty to assist the appellant.  The Board initially notes that 
the appellant's DD-214, DD-215, and his service medical 
records are not contained within the claims file.  In 
addition, VA medical records dated in February 2000 and 
private medical records dated in June 2003 both reference the 
existence of potentially relevant and previously unobtained 
medical records indicative of treatment by Dr. Heckman.  
Therefore, consistent with VA's duty to assist, this case is 
remanded for purposes of obtaining the previously mentioned 
medical evidence.

The Board additionally notes that VA initiated a request to 
the U.S. Armed Forces Service Center for the Research of Unit 
Records (USASCRUR) for purposes of verifying the appellant's 
alleged in-service stressor event.  This October 2001 VA 
request specifically sought any service records dated from 
July 1968-August 1968 which verified that a man was crushed 
in an elevator while aboard the USS Eldorado.  However, in 
December 2001, VA's request to USASCRUR was withdrawn prior 
to such evidence being obtained.  Therefore, as detailed in 
the remand below, an additional request should be made to 
USASCRUR for purposes of verifying the appellant's alleged 
in-service stressor.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).

The Board notes that the appellant was previously afforded a 
VA examination in February 2001 with respect to the issue on 
appeal.  However, the VA examiner's diagnosis seems to 
contradict a previous diagnosis in a VA treatment record 
dated in September 2000 as well as the diagnosis of Dr. 
Heckman in June 2003.  Therefore, as detailed in the remand 
below, the appellant should be afforded a VA reexamination 
for purposes of reconciling these varying diagnoses.

Accordingly the case is remanded for the following:

1.  The appellant's DD-214 and DD-215 should 
be obtained.  The Board notes that the 
appellant's current name as well as his 
previous name, as indicated on the title page 
of the Board's decision, should be searched 
in an effort to obtain these records.  All 
efforts to obtain such records should be 
fully documented, and the facility must 
provide a negative response if records are 
not available.

2.  The appellant's service medical records 
should also be obtained.  The Board again 
notes that the appellant's current name as 
well as his previous name, as indicated on 
the title page of the Board's decision, 
should be searched in an effort to obtain 
these records.  VA may cease in its efforts 
to obtain such records only if it is 
determined that such records do not exist or 
that further attempts to obtain these records 
would be futile.  All efforts to obtain these 
records should be fully documented, and the 
facility must provide a negative response if 
records are not available.

3.  In addition, the appellant's VA treatment 
records from the VA medical centers in Little 
Rock, Arkansas and Vinitia, Oklahoma should 
be obtained.  These potentially relevant and 
previously unobtained records were referenced 
in the appellant's February 2000 Fayetteville 
VA medical center treatment records.  All 
efforts to obtain these records should be 
fully documented, and the facility must 
provide a negative response if records are 
not available.

4.  The appellant's medical records should 
also be obtained from Dr. Heckman.  These 
records were referenced in the appellant's 
February 2000 VA records as well as his June 
2003 medical records.  All efforts to obtain 
these records should be fully documented, and 
the facility must provide a negative response 
if records are not available.

5.  An attempt should be made to verify the 
appellant's alleged in-service stressor 
event.  In furtherance of this request, the 
previously withdrawn request to USASCRUR 
dated in October 2001 should be duplicated 
subject to one exception.  That is, the 
appropriate time period of reference should 
be June 1968-August 1968.  All efforts to 
obtain these records should be fully 
documented, and the facility must provide a 
negative response if records are not 
available.

6.  Upon completion of the aforementioned 
development, the appellant should be 
scheduled for a VA reexamination.  The 
examiner should thoroughly review the claims 
folder in conjunction with evaluating the 
appellant.  The examiner should specifically 
address the following:

a.  What is the nature and severity of the 
appellant's current psychiatric disability?  
In answering the above, the examiner should 
specifically comment upon and reconcile any 
previous medical opinions which diagnose the 
appellant with a major depressive disorder as 
opposed to PTSD.

b.  In addition, the examiner should comment 
upon whether it is "at least as likely as 
not" that any current psychiatric disability 
is the result of a verified in-service 
stressor event, such as duty involving 
hostile fire in November and December 1965.

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above 
questions without resorting to speculation, 
then he or she should so state.

7.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

8.  The appellant's claim for service 
connection for PTSD should then be 
reconsidered, to include consideration of 
38 C.F.R. § 3.304(f) (2003).  If the benefits 
sought on appeal remain denied, then the 
appellant and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



